Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mattew Karas Reg. No. 74,279 on 02/23/2021

The application has been amended as follows:  In the claims:


35.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising: 
displaying, at an electronic device, a widget having [[a]] an entry grid comprising a plurality of entry cells 
receiving a first selection of a first one of the entry cells;
identifying a non-entry keystroke, the non-entry keystroke indicating a request a user to modify [[a]] the selection of the first entry cell ;
in response to identifying the non-entry keystroke:
determining a direction indicated by the non-entry keystroke;
determining a second one of the entry cells [[cell]] that is in the direction with respect to the first entry cell, the second entry cell having a selectability status 
when the second entry cell is not selectable:
presenting a message that the second entry cell is not selectable; and
determining a [[new]] third entry cell that is in the direction with respect to the determined second entry cell 

receiving a second selection of one of the second or third entry cells, based on the selectability status of the second entry cell 
outputting[[,]] to the user[[,]]:
[[the]] first information associated with the second selected entry cell; and
an indication of an interactable entry input that will finalize the second selection; and
identifying an entry keystroke corresponding to a received interactable entry input, the entry keystroke indicating a request by the user to finalize the selection of the second selected entry cell ;
in response to identifying the entry keystroke:
inserting the first information into a data field;
determining whether more than one input is required to finalize the selection of the data field;
displaying a successive grid comprising a plurality of successive entry cells, a first one of the successive entry cells having a selectability status 
when the first one of the successive entry cells [[cell]] is not selectable:
displaying a message that the first successive entry cell is not selectable; and
receiving a selection by the user of a second one of the successive entry cells;


inserting second information associated with at least one of the first or second successive entry cells the data field 
outputting the second information to the user; 
determining whether the selection of the data field is finalized; and
outputting[[,]] third information to the user, the third information indicating one of the first or second successive entry cells .


Allowable Subject Matter

Claims 21-40 are allowed.

This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 06/12/2020 points out the reason that claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Haoshian Shih/
Primary Examiner, Art Unit 2173